*686OPINION OF THE COURT
Memorandum.
Order affirmed, with costs. Attorneys’ fees allowable under the regulations (11 NYCRR 65.6 [g] [1]) of the Comprehensive Automobile Insurance Reparations Act (Insurance Law, art 18) are "based upon the reasonable value of the legal work performed in obtaining the recovery” and not the amount in controversy. It is the arbitrator who is empowered to evaluate legal services (Insurance Law, § 675).
There is nothing in the record to warrant disturbing the award (cf. Matter of Torano [MVAIC], 15 NY2d 882, affg 19 AD2d 356).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.